CONFIDENTIAL TREATMENT REQUESTED
 
  EXHIBIT 10.7


 

 

MabVax Therapeutics Holdings, Inc.
11535 Sorrento Valley Road, Suite 400
San Diego, CA 92121
 
 
June 27, 2018
 
Memorial Sloan-Kettering Institute for Cancer Research
1275 York Ave.
New York, NY 10065
 
Re: 
Side Letter Agreement to the Exclusive License Agreement, dated June 30, 2008
and amended on May 11, 2011, between MabVax Therapeutics Holdings, Inc.
(“MabVax”) and Sloan-Kettering Institute for Cancer Research (“SKI”) (the “SKI
License Agreement”)
 
Dear Sir/Madame,
 
This Side Letter Agreement relates to the SKI License Agreement (“Side Letter”),
under which SKI granted MabVax an exclusive license under SKI’s rights in the
invention that is the subject of the disclosure entitled “Polyvalent Conjugate
Vaccines for Cancer” (SK#14491), and patent rights thereon.
 
As we have discussed, MabVax and Y-mAbs Therapeutics Inc. (“YmAbs”) wish to
enter into a Sublicense Agreement (the “Sublicense Agreement”), in the form
attached hereto as Exhibit A, pursuant to which MabVax would sublicense to YmAbs
certain of MabVax’s patent rights and know-how for development and
commercialization of products for the prevention or treatment of neuroblastoma
by means of administering a bi-valent ganglioside vaccine (the “Field”),
including certain patent rights granted to MabVax pursuant to the SKI License
Agreement.
 
In this Side Letter, MabVax and SKI agree to certain understandings with respect
to their respective rights and obligations under the SKI License Agreement.
Specifically, this Side Letter clarifies the rights and obligations of MabVax
and SKI with respect to sublicensing and payments due to SKI under the SKI
License Agreement.
 
Capitalized terms used, but not defined herein, shall have the respective
meanings ascribed to them in the SKI License Agreement, as the context requires.
 
MabVax and SKI hereby agree to the following:
 
1.
SKI hereby consents to YmAbs as a sublicensee for Licensed Products in the
Field, effective upon the Effective Date of the Sublicense Agreement.
 
2.
SKI acknowledges and agrees that all amounts payable to SKI under Article V of
the SKI License Agreement arising out of YmAbs’ practice of the rights
sublicensed to it pursuant to the Sublicense Agreement, subject to paragraph 5
below, when and if it becomes effective, shall be made directly by YmAbs to SKI,
and YmAbs hereby agrees to pay such amounts directly to SKI in accordance with
the terms of the SKI License Agreement, subject to paragraph 5 below.
 
 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
CONFIDENTIAL TREATMENT REQUESTED
 

 
3.
SKI and MabVax agree that the amounts payable by YmAbs to SKI under the
Sublicense Agreement as described in paragraph 2 shall not be treated as
Non-Royalty Sublicense Revenue pursuant to Section 5.1(c) of the SKI License
Agreement.
 
4.
Notwithstanding the foregoing, MabVax agrees to pay SKI the following amounts:
 
i.
[***]
 
ii.
[***]
 
iii.
[***]
 
iv.
[***]
 
v.
[***]
 
Payments for i, ii, iii and iv shall be made to SKI within ten (10) days of the
Effective Date of the Sublicense Agreement. Payment for v shall be made within
ten (10) days of receipt of such consideration from YmAbs.
 
The amounts listed in 4.i – 4iv constitute payments that are owed by MabVax to
SKI relating to Licensed Products within the Field (as defined in the Sublicense
Agreement).
 
5.
SKI and MabVax agree to amend the SKI License Agreement solely with respect to
YmAbs (or its sublicensees) so that the following shall apply:
 
i.
YmAbs (or its sublicensees) shall pay SKI the annual minimum royalty payments
due to SKI under Section 5.1(e) of the SKI License Agreement, as follows:
 
a.
[***]
 
b.
[***]
 
c.

[***]
 
 
ii.
YmAbs (or its sublicensees) shall [***];
 
iii.
any payment terms of YmAbs (or its sublicensees) towards SKI shall be due within
a minimum of sixty (60) days from the relevant event triggering the obligation
to make such payment; and
 
iv.
the rights of YmAbs (or its sublicensees) and the corresponding obligations of
SKI towards YmAbs (or its sublicensees) under Section 7.5 of the SKI License
Agreement shall continue to be in force until at least [***] from the Effective
Date of the Sublicense Agreement.
 
6.
SKI acknowledges and agrees that [***].
 
 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 


 
 
CONFIDENTIAL TREATMENT REQUESTED
 

7.
SKI and MabVax acknowledge and agree that this Side Letter shall be deemed a
contract for the benefit of third parties, namely YmAbs (or its sublicensees),
and that YmAbs (or its sublicensees) as a third party beneficiary shall
immediately acquire the rights that affect any of YmAbs’ (or its sublicensees’)
current or future obligations towards SKI and/or MabVax under the Sublicense
Agreement and that YmAbs shall, furthermore, be entitled to enforce any of the
provisions hereof by all remedies available at law and/or in equity.
 
If the foregoing accurately sets forth the agreement of the parties with respect
to the subject hereof, kindly indicate your acknowledgment, consent, and
agreement thereto by countersigning below and returning an executed copy of this
Side Letter to the undersigned.
 
Sincerely,
 
MabVax Therapeutics Holdings, Inc.
 
By: /s/ J. David Hansen
 
Name: J. David Hansen
 
Title: President and CEO
 
ACKNOWLEDGED, CONSENTED TO, AND AGREED:
 
Sloan-Kettering Institute for Cancer Research
 
By: /s/ Eric M. Cottington, Ph.D.
Name: Eric M. Cottington, Ph.D.
 
Title: Senior VP Research & Technology Management
 
ACKNOWLEDGED BY:
 
Y-mAbs Therapeutics Inc.
 
By: /s/ Thomas Gad
Thomas Gad
 
Chairman, President
 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT A
 
SUBLICENSE AGREEMENT
 
 

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
